RemoteMDx, Inc. June 12, United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street NE Mail Stop Washington, D.C. 20549 ATTN: Larry Spirgel, Assistant Director Inessa Kessman, Sr. Staff Accountant Dean Suchiro, Sr. Staff Accountant Jessica Plowgian, Staff Attorney Robert Bartelmes, Sr. Financial Analyst Re: RemoteMDx, Inc. Form 10-KSB for Fiscal Year Ended September 30, 2007 Filed January 15, 2008 Form 10-QSB for Fiscal Quarter Ended December 31, 2007 File No. 000-23153 Ladies and Gentlemen: We refer you to the letter of the staff of the Securities and Exchange Commission (the "Staff") dated May 22, 2008 (the"Comment Letter") with regard to the annual report on Form 10-KSB (the “Annual Report”) and the quarterly report on Form 10-QSB (the “Quarterly Report”) referenced above and filed by RemoteMDx, Inc. (“RemoteMDx” or the “Company”). The Staff also sent letters to the Company on March 13, 2008 and May 12, 2008, to which the Company responded on April 28, 2008 and May 14, 2008, respectively. This letter is directed to you on behalf of the Company and contains our responses to the Staff's questions communicated telephonically to the Company on June 10, 2008 and June 11, 2008.The Company intends to revise the Annual Report and the Quarterly Report and file an amended Annual Report on Form 10-KSB/A (the “10-KSB/A”) and an amended Quarterly Report on Form 10-QSB/A (the “10-QSB/A”) when all comments have been resolved with the Staff.The 10-KSB/A and the 10-QSB/A are sometimes referred to collectively in this letter as the “Amended Reports.” For your convenience in reviewing our responses, we have included the Staff’s questions and comments communicated telephonically to the Company on June 10, 2008 and June 11, 2008, followed by our response to each. Security and Exchange Commission June 12, 2008 Page 2 1. Is the Company providing monitoring services to SIH? Response: To date, the Company has not provided monitoring services to SIH. 2. If the Company provides monitoring services to SIH in the future, will the Company charge SIH for those services? Response: Yes, the Company will charge SIH for monitoring services if they are provided to SIH in the future.However, no definitive pricing for monitoring services has been negotiated.Therefore, pricing will be determined at a later date. 3. The Company’s revenue recognition policy regarding multiple element arrangements should describe that the Company obtains the fair value of monitoring services by surveying comparable companies. Response: We will revise the multiple element arrangement section of our revenue recognition policy to describe that the Company obtains the fair value of monitoring services by surveying comparable companies.The revised disclosure is anticipated to read as follows in the Amended Reports (see the bold and underlined text for the revision to the earlier draft): Multiple Element Arrangements The majority of the Company’s revenue transactions do not have multiple elements. On occasion, the Company has revenue transactions that have multiple elements (such as product sales and monitoring services).For revenue arrangements that have multiple elements, the Company considers whether: (i) the delivered devices have standalone value to the customer; (ii) there is objective and reliable evidence of the fair value of the undelivered monitoring services, which is generally determined by surveying the price of competitors’ comparable monitoring services; and (iii) the customer does not have a general right of return.Based on these criteria, the Company recognizes revenue from the sale of devices separately from the monitoring services to be provided to the customer.In accordance with EITF 00-21, if the fair value of the undelivered element exists, but the fair value does not exist for one or more delivered elements, then revenue is recognized using the residual method.
